 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                               UNITED STATES BANKRUPTCY COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                       SAN FRANCISCO DIVISION
10
      In re                                                   Case No. 20-30819 DM
11
      BENJA INCORPORATED                                      Chapter 11
12

13             Debtor.                                        TRUSTEE’S STATEMENT
                                                              REGARDING DESIGNATION OF
14                                                            RESPONSIBLE INDIVIDUAL

15

16            KYLE EVERETT, Chapter 11 Trustee (the “Trustee”) in this matter, files the following

17   statement regarding the Designation of Responsible Individual required by Local Rule 4002-1.

18            The rule requires a debtor that is not an individual to file an application to designate a

19   natural person to be responsible for the duties and obligations of the debtor or debtor-in-

20   possession. The application is to be filed with the petition or promptly after the filing of the

21   case. Benja Incorporated (“Debtor”) has not filed an application even though this case was

22   filed on October 15, 2020. The petition and related documents filed by the Debtor were signed

23   by Andrew Chapin as President and CEO.         The Trustee understands, however, that Mr.

24   Chapin was arrested and charged by the federal government with various crimes related to his

25   activities with the Debtor. Given the situation, the Trustee does not believe that Debtor will

26   seek to designate Mr. Chapin.

27            Based on the Trustee’s current investigation, he is not aware of anyone else who might

28   serve as the Responsible Individual in the case. Therefore, while Local Rule 4002-1(b)

     STATEMENT
     Case:      RE RESPONSIBLE
           20-30819   Doc# 63 INDIVIDUAL
                                Filed: 12/07/20             Entered: 12/07/20 15:02:52            1 1 of 3
                                                                                               Page
 1   provides for a successor natural person, which itself anticipates a person having been initially

 2   designated, the Trustee is not aware of anyone who could be appointed as the successor

 3   Responsible Individual. Local Rule 4002-1(b) also refers to the Debtor filing a statement that

 4   there is no natural person to serve as the Responsible Individual. The Trustee does not know if

 5   the Debtor intends to do this, but the Trustee is not aware of anyone who might serve in that

 6   capacity.

 7          Moreover, to the extent any party or the Court might consider that Mr. Everett should

 8   apply to be designated or serve as the responsible individual, the Trustee believes such

 9   designation is not appropriate under the rule. The rule anticipates an individual being

10   appointed to act on behalf of the entity and to, for example, provide information to the Trustee.

11   The Trustee cannot fill both his role as trustee and the role of the Debtor’s responsible

12   individual. Finally, there is arguably a matter of corporate governance. The responsible

13   individual is typically identified in a corporate resolution passed by the Board of Directors.

14   The Trustee understands that at the time of filing this case, Mr. Chapin was the only officer and

15   only director. There is currently no person through whom the corporation can act.

16          Mr. Chapin did not appear at the initial debtor interview and the meeting of creditors.

17   The Trustee does not believe Mr. Chapin will be available for the continued meeting of

18   creditors. If he does appear, the Trustee does not expect him to answer questions. The Trustee

19   is hoping to obtain Mr. Chapin’s assistance in unwinding Debtor’s business affairs and

20   recovering funds for the creditors. At present, however, the Trustee does not know if he will

21   receive such assistance. The Trustee does not have a proposal to the Court in terms of any

22   orders it might enter in light of the situation, but the Trustee wanted to bring the situation to the

23   attention of the Court and the creditors.

24   Dated: December 7, 2020                                FINESTONE HAYES LLP

25

26                                                          /s/ Stephen D. Finestone
                                                            Stephen D. Finestone
27                                                          Attorneys for Kyle Everett

28

     STATEMENT
     Case:      RE RESPONSIBLE
           20-30819   Doc# 63 INDIVIDUAL
                                Filed: 12/07/20            Entered: 12/07/20 15:02:52            2 2 of 3
                                                                                              Page
 1           I am over the age of 18 and not a party to this action. My business address is 456
     Montgomery Street, Floor 20, San Francisco, California 94104. I caused a true and correct copy
 2   of the following documents:
 3
     TRUSTEE’S STATEMENT REGARDING DESIGNATION OF RESPONSIBLE
 4   INDIVIDUAL

 5   to be served in the manner stated below.
 6       1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
     Pursuant to controlling General Orders and Local Bankruptcy Rules, service of the foregoing
 7
     was accomplished by the court via NEF and link to the document. On December 7, 2020, I
 8   checked the CM/ECF docket for this action and determined that the following persons are on
     the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
 9   below.
10          Jared Day on behalf of the Office of the U.S. Trustee
11          Jared.a.day@usdoj.gov

12          Paul Manasian on behalf of Benja Incorporated
            manasian@mrlwsf.com
13
            Tanya Behnam, Randye Soref, Jerry L. Switzer, Jr. and Jean Soh on behalf of Busey
14          Bank
15          tbehnam@polsinelli.com
            jsoh@polsinelli.com
16          rsoref@polsinelli.com
            jswitzer@polsinelli.com
17
            Sophia Ashley Perna-Bank on behalf of E-Revshare Core, LLC
18          spernaplank@jaspanllp.com
19
            Steven Soulios on behalf of XRC Fund III
20          ssoulios@lawnynj.com

21       2. SERVED BY OVERNIGHT MAIL
     On December 7, 2020, I verified that the following persons and/or entities were served at the
22
     last known addresses in this action by overnight Federal Express mail.
23
        3. SERVED BY EMAIL
24
     On December 7, 2020, I served the following persons and/or entities by email.
25
     I declare under penalty of perjury under the laws of the United States of America that the
26
     foregoing is true and correct. Executed on December 7, 2020, in San Francisco, California.
27
                                                      /s/ Stephen D. Finestone
28                                                    Stephen D. Finestone

     STATEMENT
     Case:      RE RESPONSIBLE
           20-30819   Doc# 63 INDIVIDUAL
                                Filed: 12/07/20         Entered: 12/07/20 15:02:52           3 3 of 3
                                                                                          Page
